DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The nucleic acid molecule of the claims is novel and nonobvious over the prior art. The closest prior art is US 2008/005383 A1 (IDS, 10/19/2020), which teaches other nucleic acid molecules encoding antibodies to tau for use in treatment and diagnosis of Alzheimer’s disease. However, this prior art does not teach or fairly suggest the nucleic acid molecule the claims. 
The terminal disclaimer (TD) filed 06 September 2022 has been approved and recorded. The TD disclaims parent applications, 16/151,555 (now U.S. Patent No. 10,859,582) and 15/324,141 (now U.S. Patent No. 10,132,818).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
09 September 2022